FILED
                           NOT FOR PUBLICATION                              MAR 12 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10075

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00575-JCM-VCF

  v.
                                                 MEMORANDUM *
RUBEN PEREZ-CRUZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted December 3, 2012 **
                             San Francisco, California

Before: CUDAHY,*** TROTT, and RAWLINSON, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Richard D. Cudahy, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
      We write primarily for the parties who are familiar with the underlying facts.

Defendant Ruben Perez-Cruz was charged with violating 21 U.S.C. §§ 841 and

846 for conspiring to distribute methamphetamine. At trial, Perez-Cruz moved for

a judgment of acquittal pursuant to Federal Rule of Criminal Procedure 29(a).

The district court denied the motion. Perez-Cruz did not renew his motion at the

close of all of the evidence. The jury concluded beyond a reasonable doubt that

Perez-Cruz participated in the conspiracy.

      Perez-Cruz appeals the denial of his motion for judgment of acquittal based

on the insufficiency of the evidence to support his conviction.

   This court reviews defendant’s unrenewed motion for judgment of acquittal at

the close of evidence for plain error. United States v. Alvarez-Valenzuela, 231

F.3d 1198, 1200-01 (9th Cir. 2000).

   To establish a drug conspiracy, the government must show: “‘1) an agreement

to accomplish an illegal objective; and 2) the intent to commit the underlying

offense.’” United States v. Mincoff, 574 F.3d 1186, 1192 (9th Cir. 2009) (quoting

United States v. Barragan, 263 F.3d 919, 922 (9th Cir. 2001)). Circumstantial

evidence showing that “defendants acted together in pursuit of a common illegal

goal” may prove the existence of a conspiracy. Id. (internal quotation marks

omitted). The connection of the defendant to the conspiracy may be only slight,


                                          2
but there must be sufficient evidence to establish that connection beyond a

reasonable doubt. United States v. Batimana, 623 F.2d 1366, 1368 (9th Cir.

1980).

   The relevant factors to determine the sufficiency of evidence that a defendant

conspired by performing counter-surveillance are: (1) whether the defendant acted

as a look-out during high-risk points of the drug deal; (2) whether the defendant

was present during the drug deal that police monitored; (3) whether the evidence

showed that particular objects, persons or activities were the subject of the

defendant’s counter-surveillance; and (4) whether the defendant attempted to evade

arrest. United States v. Moreno-Flores, 33 F.3d 1164, 1171-72 (9th Cir. 1994).

   Based on the Moreno-Flores factors, the evidence in this case demonstrates that

Perez-Cruz participated in a conspiracy to sell methamphetamine. First, Perez-

Cruz acted as a lookout during the high-risk period of the drug deal. Second,

officers monitored both the meeting at the Tropicana Hotel and the Fashion Show

Mall, and Perez-Cruz was present at both. Third, particular objects, persons or

activities were the subject of the defendant’s counter-surveillance; Perez-Cruz

always kept eyes on the white van, including doing a U-turn to stay nearby.

Fourth, Perez-Cruz attempted to evade arrest by speeding away in the BMW. He

did not stop until backed up traffic left him no choice but to stop. Although


                                           3
defendant testified that he could not see or hear the lights and siren, this is not

credible.

   The district court correctly concluded that the evidence proved beyond a

reasonable doubt that Perez-Cruz participated in the conspiracy. There was no

error so plain that a judge would have granted acquittal at the close of all the

evidence sua sponte.


   AFFIRMED.




                                            4
                                           FILED
U.S. v. Perez-Cruz, Case No. 12-10075       MAR 12 2013
Rawlinson, Circuit Judge, concurring:
                                        MOLLY C. DWYER, CLERK
                                         U .S. C O U R T OF APPE ALS

     I concur in the result.